Citation Nr: 1750294	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  03-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a disability manifested by dizziness.

3.  Entitlement to service connection for a disability manifested by dizziness.  

4.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952.

Regarding the issue of service connection for bilateral hearing loss, this case has been before the Board on several occasions, the last time in January 2015.  The Board denied the claim of entitlement to service connection for a hearing loss disability.  

In a March 2017 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2015 decision regarding bilateral hearing loss and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

With respect to the issues of a disability manifested by dizziness and GERD, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a hearing loss disability and a disability manifested by dizziness and entitlement to an increased rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a disability manifested by dizziness; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

2.  The evidence added to the file subsequent to the May 2014 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for a disability manifested by dizziness.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for a disability manifested by dizziness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  


ORDER

The application to reopen a claim of entitlement to service connection for a disability manifested by dizziness is granted.


REMAND

Although the Board regrets the further delay, additional development is needed prior to disposition of the remaining claims.  

The Veteran seeks service connection for a hearing loss disability due to noise exposure in service.  Inasmuch as the Veteran performed duties as a member of an anti-aircraft artillery unit in service, the Board finds it likely that he experienced noise exposure.  The Veteran contends that he has experienced a hearing loss disability since service; and, therefore, the salient question is whether the noise exposure in service resulted in a chronic, identifiable hearing loss disability.  

The Veteran's service medical records were destroyed in a 1973 fire at the National Personnel Records Center.  

In its March 2017 Memorandum Decision, the Court found that the April 2012 VA audiological examination was inadequate because the examiner failed to consider the Veteran's contention that he has experienced hearing loss since discharge from service.  Specifically, the Board notes that in March 1999, VA received the Veteran's claim of service connection for a bilateral ear condition and a hearing loss disability.  In April 1999, the Veteran filed a Request for Information Needed to Reconstruct Medical Data, NA Form 13055.  He reported treatment for hearing problems back to 1953 while a merchant seaman serving aboard the SS Kittanning.  In November 2001, the Veteran reported that he had received treatment for a hearing loss disability in service, while a patient at the United States Army Hospital in Japan.  Additionally, the Court noted that the April 2012 examiner determined that there was "no tinnitus reported at this examination," but failed to note multiple diagnoses of tinnitus in the record.  The Veteran asserted that the presence of tinnitus would be significant, as tinnitus is often an indicator of noise-induced hearing loss.  During VA treatment in July 1999, the Veteran reported a long history of tinnitus, and was evaluated by VA for tinnitus.  Given the foregoing, the Board finds that a new VA examination and opinion should be obtained.    

Regarding the Veteran's disability manifested by dizziness, his VA treatment records show that in December 1959, he underwent a pre-employment examination.  He continued to receive treatment through March 1987.  In May 1973, June 1977, and March 1987, he complained of dizziness.  In February 2001, the Veteran submitted a copy of a July 1953 prescription that he received while a patient at the U.S. Public Hospital in Galveston, Texas.  The Veteran stated that he believed that he had been treated for dizziness, headaches, and double vision at that time.  Given the above, the Board finds that a VA examination and opinion should be obtained.    

Finally, regarding the Veteran's GERD, in May 2015, VA reviewed the Veteran's medical records and interviewed him by telephone to determine the severity of his service-connected GERD.  He last had a full examination with respect to that disorder in June 2012.  Therefore, as the last GERD examination is unduly remote, the Board finds that a current VA examination is warranted to determine the severity of the Veteran's GERD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiologic examination to determine the nature and etiology of his hearing loss disability.  All indicated tests and studies must be performed, and any necessary consultations must be scheduled.  

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of any chronic, identifiable hearing loss disability found to be present.  

If a chronic hearing loss disability is present, the examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's hearing loss disability is the result of any incident in service, including established noise exposure.  In so doing, the examiner must address the following:  

a) Taking into account all relevant factors, such as the Veteran's reported history, medical records on file, and current severity of the hearing loss disability, does the Veteran have a current noise-induced hearing loss?  

b) Given the Veteran's established noise exposure in service and his reported history of a chronic, hearing loss disability since that time, is it reasonable to expect that his hearing problems were of such severity that he would have sought treatment or reported hearing problems at some time prior to 1999, e.g., during his VA treatment from December 1959 through March 1987?  

c) What was the impact, if any, of the Veteran's tinnitus and dizziness on the onset of his current hearing loss disability?  

The examiner must state HOW AND WHY he or she reached the opinions they did.  

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any disorder manifested by dizziness found to be present.  All indicated tests and studies must be performed, and any necessary consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to each examiner for review in conjunction with each examination, and each examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of any chronic, identifiable disorder manifested by dizziness found to be present.  

If a disability manifested by dizziness is present, the examiner must also render an opinion as to whether it is at least as likely as not the result of any incident in service, including established noise exposure.  In so doing, each examiner must address the following:  

a)  Taking into account all relevant factors, such as the Veteran's reported history, medical records on file, and current severity of his dizziness, is the Veteran's current disability manifested by dizziness due to noise exposure in service?  

b)  Given the Veteran's report of noise exposure in service and his reported history of dizziness, is it reasonable to expect that his dizziness was of such severity that he would have sought treatment or reported problems with dizziness at some time prior to 1973, e.g., during his VA treatment from December 1959 through December 1972?  

The examiner must state HOW AND WHY he or she reached the opinions they did.  

3.  Schedule the Veteran for a gastrointestinal examination to determine the severity of his service-connected GERD.  All indicated tests and studies must be performed, and any necessary consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of GERD, and whether or not the Veteran has any or all of the following:    

Symptoms of pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, and/or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  

The examiner must opine as to the level of impairment the Veteran's GERD has on his health, e.g., severe or considerable impairment of health or a lesser degree of impairment.  

4.  A copy of the notice informing the Veteran of the date, time, and location of each examination must be associated with the claims file.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims file.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2017).  

5.  Then readjudicate the issues of service connection for a hearing loss disability and a disability manifested by dizziness.  Also readjudicate the issue of a rating in excess of 10 percent for GERD on a schedular and extrascheduar basis.  

If the benefits sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


